


Exhibit 10.13

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY
2004 SHARE COMPENSATION PLAN
NOTICE OF STOCK OPTION GRANT
(SUBJECT TO COMPENSATION RECOVERY POLICY)

 

Seagate Technology plc, a public limited company incorporated under the laws of
the Republic of Ireland with limited liability (the “Company”), pursuant to its
2004 Share Compensation Plan (the “Plan”), hereby grants to Participant an
option to purchase the number of Shares set forth below.  This option (the
“Option”) is subject to all of the terms and conditions as set forth herein and
in the Option Agreement and the Plan, all of which are provided with this Notice
of Stock Option Grant (the “Grant Notice”) and incorporated herein in their
entirety. Capitalized terms not otherwise defined in this Grant Notice or the
Option Agreement shall have the same meanings as in the Plan.

 

Participant:

 

 

Global ID Number:

 

 

Date of Grant:

 

 

Grant Number:

 

 

Vesting Commencement Date:

 

 

Exercise Price (Per Share):

 

$

 

Number of Shares Subject to Option:

 

 

Total Exercise Price:

 

$

 

Expiration Date:

 

 

 

Type of Grant:

Nonstatutory Stock Option

 

 

Payment:

By cash or check or other form of payment permitted under the Option Agreement
(as described in greater detail in the Option Agreement).

 

 

Exercise Schedule:

Same as Vesting Schedule.

 

 

Vesting Schedule:

25% of the Shares vest on the first anniversary of the Vesting Commencement
Date, and an additional 1/48th of the Shares vest at the end of each full month
thereafter, until the fourth anniversary of the Vesting Commencement Date,
subject to accelerated vesting under varying circumstances described in the
Option Agreement (as described in greater detail in the Option Agreement). If,
on any vesting date, this Vesting Schedule would result in the vesting of a
fraction of a Share, such fraction shall be rounded to the nearest whole Share.

 

Additional Terms/Acknowledgements:  By returning my response to the Company as
indicated in the instructions hereto, I am acknowledging that I have received,
and understand and agree to the terms of, this Grant Notice, the Option
Agreement and the Plan (including any exhibits to each document).  I am further
acknowledging that this Grant Notice, the Option Agreement and the Plan
(including any exhibits to each document) set forth the entire understanding
between myself and the Company regarding the rights to acquire the Shares
subject to this Option and supersede all prior oral and written agreements with
respect thereto, including, but not limited to, any other agreement or
understanding between myself and the Company or an Affiliate relating to my
Continuous Service and any termination thereof, my compensation, or my rights,
claims or interests in or to the Shares.  I further acknowledge that by
returning my response to the Company as indicated in the instructions hereto, I
accept the Option as set forth in this Grant Notice, the Option Agreement and
the Plan (including any exhibits to each document).

 

By returning my response to the Company as indicated in the instructions
hereto, I am also acknowledging that, unless I specifically request (or have in
the past specifically requested) to receive communications regarding the Plan
and this Option in paper form, I agree to receive all communications regarding
the Plan and this Option (including but not limited to the Plan Prospectus) by
electronic delivery through an online or electronic system established and
maintained by the Company or a third party designated by the Company (currently
through the Morgan Stanley Smith Barney Corporate Benefits Website at
www.benefitaccess.com, , which I may easily access and understand how to access,
review and print the communications posted thereon).  Further, if requested, I
agree to participate in the Plan through such an online or electronic system. 
In addition, by returning my response to the Company as indicated in the
instructions hereto, I agree it is my responsibility to notify the Company of
any changes to my mailing address so that I may receive any shareholder
information to be delivered by regular mail.

 

2004 Plan Option Notice (Recovery Policy – July 2010)

 

--------------------------------------------------------------------------------


 

Seagate Technology Share Option Grant Notice

 

 

SEAGATE TECHNOLOGY PLC

 

 

By:

 

 

Title:

Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY
2004 SHARE COMPENSATION PLAN

 

OPTION AGREEMENT
(with acknowledgement of Compensation Recovery Policy)

 

THIS AGREEMENT (including any exhibits hereto, the “Agreement”) is made
effective as of the Date of Grant (as set forth in the attached Notice of Share
Option Grant (including any exhibits thereto, the “Notice”), the terms of which
Notice are hereby made a part of this Agreement) between Seagate Technology plc,
a public company incorporated under the laws of the Republic of Ireland with
limited liability (the “Company”), and the Participant named in the Notice.

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Seagate Technology Public Limited Company
2004 Share Compensation Plan (including any exhibits thereto, the “Plan”), which
Plan is incorporated herein by reference and made a part of this Agreement. 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein and in the
Notice.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.     Grant of the Option.  The Company hereby grants to the Participant the
right and option (the “Option”) to purchase, on the terms and conditions
hereinafter set forth, all or any part of an aggregate of that number of Shares
set forth in the Notice, subject to adjustment from time to time pursuant to the
provisions of Article XIV of the Plan.  The purchase price per Share of the
Shares subject to the Option (the “Option Price”) shall be the “Exercise Price
(Per Share)” set forth in the Notice, subject to adjustment from time to time
pursuant to the provisions of Article XIV of the Plan.  The Option is intended
to be a non-qualified share option, and is not intended to be treated as an
option that complies with Section 422 of the U.S. Internal Revenue Code of 1986,
as amended.

 

If the Participant relocates to another country, any special terms and
conditions applicable to options granted in such country will apply to the
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan.

 

In addition, the Company reserves the right to impose other requirements on the
Option and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

Approved by Compensation Committee — January 29, 2009 (form updated July 2010)

 

--------------------------------------------------------------------------------


 

2.     Vesting.  At any time, the portion of the Option which has become vested
and exercisable as described in this Section 2 is hereinafter referred to as the
“Vested Portion.”

 

(a)         Vesting Schedule.

 

(i)            Subject to Sections 2(a)(ii), 2(a)(iii), and 2(b) below, the
Option shall vest and become exercisable with respect to 25% of the Shares
initially subject to the Option on the first anniversary of the Vesting
Commencement Date (as set forth in the Notice) and shall vest and become
exercisable with respect to an additional 1/48th of the Shares initially subject
to the Option at the end of each full month thereafter (measured by using the
same day of each subsequent month as the Vesting Commencement Date (as set forth
in the Notice), or if there is no same day in a given subsequent month, the last
day of such subsequent month).

 

(ii)           Notwithstanding the foregoing, in the event of a Change of
Control in which the Option is not to be assumed or replaced with a substitute
option which substantially preserves both the intrinsic value (i.e., the excess
of the Fair Market Value of the Shares subject to the Option over the aggregate
Option Price) and the rights and benefits of the Option as in effect immediately
prior to such Change of Control or is not otherwise to be continued in effect by
the Company or any successor entity in the Change of Control, then the Option
shall, for at least 10 days prior to the consummation of the Change of Control,
vest and become exercisable for all the Shares at the time subject to the Option
and the Option shall terminate upon the consummation of the Change of Control.

 

(iii)          In addition to the foregoing, in the event of the Participant’s
termination of Continuous Service on account of the Participant’s death, the
Participant shall be deemed to have completed an additional year of service for
purposes of determining the portion of the Option which is the Vested Portion.

 

(b)         Termination of Continuous Service

 

If the Participant’s Continuous Service with the Company is terminated for any
reason, the Option shall, to the extent not then vested, be canceled by the
Company without consideration, as further described in Section 8(m) below.  The
Vested Portion of the Option shall remain exercisable for the period set forth
in Section 3(a).

 

3.     Exercise of Option.

 

(a)         Period of Exercise

 

Subject to the provisions of the Plan and this Agreement, including the
provision set forth in Section 8(m) below, the Participant may exercise all or
any part of the Vested Portion of the Option at any time prior to the earliest
to occur of:

 

(i)            the “Expiration Date” set forth in the Notice;

 

2

--------------------------------------------------------------------------------


 

(ii)           one year following the date of the Participant’s termination of
Continuous Service as a result of death or Disability (as defined in the Plan);

 

(iii)          three (3) months following the date of the Participant’s
termination of Continuous Service without Cause (other than as a result of death
or Disability) or by the Participant for any reason; and

 

(iv)          the date of the Participant’s termination of Continuous Service
for Cause.

 

For purposes of this Agreement:

 

“Cause” shall mean (i) the Participant’s continued failure substantially to
perform the material duties of his office (other than as a result of total or
partial incapacity due to physical or mental illness), (ii) the embezzlement or
theft by the Participant of the Company’s property, (iii) the commission of any
act or acts on the Participant’s part resulting in the conviction of such
Participant of a felony under the laws of the United States or any state,
(iv) the Participant’s willful malfeasance or willful misconduct in connection
with the Participant’s duties to the Company (or any Affiliate) or any other act
or omission which is materially injurious to the financial condition or business
reputation of the Company or any of its Affiliates, or (v) a material breach by
the Participant of the material terms of his employment agreement or any
non-compete, non-solicitation or confidentiality provisions to which the
Participant is subject.  However, no termination shall be deemed for Cause under
clause (i), (iv) or (v) unless the Participant is first given written notice by
the Company or an Affiliate of the specific acts or omissions which the Company
deems constitute grounds for a termination for Cause and is provided with at
least 30 days after such notice to cure the specified deficiency.

 

(b)         Method of Exercise.

 

(i)            Subject to Section 3(a), the Vested Portion of the Option may be
exercised by delivering to the Company at its principal office or its designee
written notice of intent to so exercise; provided that, the Option may be
exercised with respect to whole Shares only.  Such notice shall specify the
number of Shares for which the Option is being exercised and shall be
accompanied by payment in full of the Option Price.  The Option Price for the
Shares as to which the Option is exercised shall be paid to the Company, at the
election of the Participant, (i) in cash or by check or (ii) if there should be
a public market for the Shares at such time, (A) in Shares having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; provided,
that if such Shares were acquired, directly or indirectly, from the Company,
such Shares have been held by the Participant for no less than six months (or
such other period as established from time to time by the Committee or generally
accepted accounting principles in order to avoid variable grant date accounting
for financial accounting purposes), (B) partly in cash and partly in such Shares
or (C) subject to such rules as may be established by the Committee, through the
delivery of irrevocable instruments to a broker to sell all or a portion of such
Shares and deliver promptly

 

3

--------------------------------------------------------------------------------


 

to the Company an amount equal to the aggregate Option Price for the Shares
being purchased.  The Participant shall also be required to pay all Tax-Related
Items as described in Section 7 below.

 

(ii)           Notwithstanding any other provision of the Plan or this Agreement
to the contrary, unless there is an available exemption from such registration,
qualification or other legal requirements, the Option may not be exercised prior
to the completion of any registration or qualification of the Option or the
Shares that is required to comply with applicable state and federal securities
or any ruling or regulation of any governmental body or national securities
exchange or compliance with any other applicable federal, state or foreign law
that the Committee shall in its sole discretion determine in good faith to be
necessary or advisable.

 

(iii)          Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares or a broker shall record the Shares acquired
by the Participant in an account in his or her name.  However, the Company shall
not be liable to the Participant for damages relating to any delays in issuing
the certificates to him, any loss of the certificates, or any mistakes or errors
in the issuance of the certificates or in the certificates themselves.

 

(iv)          Should the Participant die while holding the Option, the Vested
Portion of the Option shall remain exercisable by the Participant’s executor or
administrator, or the person or persons to whom the Participant’s rights under
this Agreement shall pass by will, by the laws of descent and distribution, or
by beneficiary designation, as the case may be, for the period set forth in
Section 3(a).  Any heir or legatee of the Participant shall take rights herein
granted subject to the terms and conditions hereof.

 

4.     Seagate Technology Public Limited Company Compensation Recovery for Fraud
or Misconduct Policy.  The Participant hereby acknowledges and agrees that the
Participant and the award evidenced by this Agreement are subject to the Seagate
Technology Public Limited Company Compensation Recovery for Fraud and Misconduct
Policy as in effect from time to time, a current copy of which is attached
hereto as Exhibit A.  To the extent the Participant is subject to the policy,
the terms and conditions of the policy are hereby incorporated by reference into
this Agreement.

 

5.     No Right to Continued Employment.  Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any Affiliate. 
Further, the Company or an Affiliate may at any time dismiss the Participant or
discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Agreement, except as otherwise expressly provided herein.

 

6.     Transferability.  The Option is exercisable only by the Participant
during the Participant’s lifetime and may not be assigned, alienated, pledged,
attached, sold or otherwise

 

4

--------------------------------------------------------------------------------


 

transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

 

7.  Responsibility for Taxes.  Regardless of any action the Company or the
Participant’s employer (the “Employer”) take with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Participant’s participation in the Plan and legally
applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer.  The Participant further acknowledges
that the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including, but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Option to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result.  Further, if the Participant has become subject to
Tax-Related Items in more than one jurisdiction between the Date of Grant and
the date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

 

Prior to the relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy any withholding obligation with respect to the
Tax-Related Items.  In this regard, the Participant authorizes the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
any withholding obligation with respect to the Tax-Related Items by one or a
combination of the following: (i) withholding from the Participant’s wages or
other cash compensation paid to the Participant by the Company and/or the
Employer; or (ii) withholding from proceeds of the sale of Shares acquired upon
exercise of the Option either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization); or (iii) withholding in Shares to be issued upon exercise of the
Option.

 

To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant will be deemed to have been issued the full number of Shares subject
to the exercised portion of the Option, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Participant’s participation in the Plan.

 

Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means

 

5

--------------------------------------------------------------------------------


 

previously described.  The Company shall not be obligated to comply with its
obligations under this Agreement unless and until the Participant has paid to
the Company (or the Company has otherwise recovered from the Participant) an
amount equal to the Tax-Related Items.

 

8.     Nature of Grant.  In accepting the Option, the Participant acknowledges,
understands and agrees that:

 

(a)   the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time;

 

(b)   the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;

 

(c)   all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

 

(d)   the Participant is voluntarily participating in the Plan;

 

(e)   the Option and any Shares subject to the Option are an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which is outside the scope of the
Participant’s employment or service contract, if any;

 

(f)    the Option and any Shares subject to the Option are not intended to
replace any pension rights or compensation;

 

(g)   the Option and any Shares subject to the Option are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Employer, the
Company or any Affiliate;

 

(h)   the Option and the Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any Affiliate;

 

(i)    the future value of the Shares underlying the Option is unknown and
cannot be predicted with certainty;

 

(j)    if the underlying Shares do not increase in value, the Option will have
no value;

 

(k)   if the Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease, even below the Option Price;

 

(l)    no claim or entitlement to compensation or damages shall arise from
forfeiture

 

6

--------------------------------------------------------------------------------

 

of the Option resulting from termination of the Participant’s employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and in consideration of the grant of the Option to which
the Participant is otherwise not entitled, the Participant irrevocably agrees
never to institute any claim against the Company or the Employer, waives his or
her ability, if any, to bring any such claim, and releases the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims;

 

(m)       in the event of termination of the Participant’s employment (whether
or not in breach of local labor laws), the Participant’s right to vest in the
Option under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of the Participant’s employment
(whether or not in breach of local labor laws), the Participant’s right to
exercise the Option after termination of employment, if any, will be measured by
the date of termination of the Participant’s active employment and will not be
extended by any notice period mandated under local law; the Committee shall have
the exclusive discretion to determine when the Participant is no longer actively
employed for purposes of his or her Option grant; and

 

(n)         the Option and the benefits under the Plan, if any, will not
necessarily transfer to another company in the case of a merger, take-over or
transfer of liability.

 

9.               No Advice Regarding Grant.  The Company is not providing any
tax, legal or financial advice, nor is the Company making any recommendations
regarding the Participant’s participation in the Plan, or the Participant’s
acquisition or sale of the underlying Shares.  The Participant is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.

 

10.         Securities Laws.  Upon the acquisition of any Shares pursuant to the
exercise of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

 

11.         Data Privacy.  The Participant hereby explicitly and unambiguously
consents to the collection, use, processing and transfer, in electronic or other
form, of the Participant’s personal data as described in this Agreement and any
other Option grant materials by and among, as applicable, the Employer, the
Company and its Affiliates (whether inside or outside the European Economic
Area) for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.

 

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or

 

7

--------------------------------------------------------------------------------


 

directorships held in the Company, details of all options or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

 

The Participant understands that Data will be transferred to a brokerage firm or
share plan service provider designated by the Company which is assisting the
Company with the implementation, administration and management of the Plan.  The
Participant understands that the recipients of Data may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than the Participant’s
country.  The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of Data by contacting the
Participant’s local human resources representative.  The Participant authorizes
the Company, any Company-designated brokerage firm or share plan service
provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain, process and transfer Data, in electronic
or other form, for the purpose of implementing, administering and managing his
or her participation in the Plan.  The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan.  The Participant understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  The Participant
understands, however, that refusing or withdrawing his or her consent may affect
the Participant’s ability to participate in the Plan.  For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact his or her local
human resources representative.

 

12.         Notices.   Any notices provided for in this Agreement or the Plan
shall be given in writing and shall be deemed effectively given upon receipt or,
in the case of notices delivered by the Company to the Participant, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
the Participant at the last address he or she provided to the Company.   Any
such notices from the Company to the Participant may also be delivered through
the Company’s electronic mail system (during the Participant’s Continuous
Service) or at the last email address the Participant provided to the Company
(after termination of the Participant’s Continuous Service).

 

13.         Choice of Law and Venue.  The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
California, without regard to such state’s conflict of laws rules, as provided
in the Plan.  For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant or the
Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the State of California and agree that such litigation shall be conducted
only in the courts of Santa Clara County, California, or the federal courts for
the United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.

 

14.         Option Subject to Plan.  By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received a copy of
the Plan.  The Option is

 

8

--------------------------------------------------------------------------------


 

subject to the Plan.  The terms and provisions of the Plan, as it may be amended
from time to time in accordance with its respective terms, are hereby
incorporated herein by reference.  The Participant acknowledges that the Notice,
this Agreement and the Plan set forth the entire understanding between the
Participant and the Company regarding the Participant’s rights to acquire the
Shares subject to this Option and supersede all prior oral and written
agreements with respect thereto, including, but not limited to, any other
agreement or underwriting between the Participant and the Company or an
Affiliate relating to the Participant’s employment, consulting relationship, or
directorship, and any termination thereof, his compensation, or his rights,
claims or interests in or to the Shares.  In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

15.         Amendments.  The Committee at any time, and from time to time, may
amend the terms of the Option; provided, however, that the rights under any
Option shall not be materially impaired by any such amendment unless (i) the
Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

16.         Language.  If the Participant has received this or any other
document related to the Plan or this Option translated into a language other
than English and if the translated version is different than the English
version, the English version will control.

 

17.         Severability.  The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY COMPENSATION RECOVERY FOR FRAUD OR
MISCONDUCT POLICY

Effective January 29, 2009

 

The Seagate Technology Public Limited Company Compensation Recovery for Fraud or
Misconduct Policy is intended to support accurate disclosure by recovering
compensation paid to an executive covered by this policy where such compensation
was based on incorrectly reported financial results due to the fraud or willful
misconduct of the executive who received such compensation.

 

Employees Covered:

 

“Executive” is defined as U.S. employees of Seagate Technology plc, a public
company incorporated under the laws of the Republic of Ireland with limited
liability, or one of its subsidiaries (the “Company”) at the Senior Vice
President level or above and any other officers subject to Section 16 of the
Securities Exchange Act of 1934, as amended.

 

Compensation Covered:

 

The repayment and other obligations of an Executive described in this policy
apply to any bonus paid, share grant issued (whether or not vested) and/or
vested during the covered period, or share option exercised during the covered
period, defined as the period commencing with the later of the effective date of
this policy or the date that is four years prior to beginning of the fiscal year
in which a restatement is announced and ending on the date recovery is sought
pursuant to this policy; provided, however, that in no event shall this policy
apply to any share or option award granted before the effective date of this
policy.

 

Fraud or Misconduct:

 

For the purposes of this policy, “Fraud” or “Misconduct” shall mean any of the
following events that are significant contributing factors to a restatement of
the Company’s financial results, as determined pursuant to “Determination of
Fraud or Misconduct”, below: (A) embezzlement or theft by the Executive, (B) the
commission of any act or acts on the Executive’s part resulting in the
conviction (or plea of guilty or nolo contendere) of such Executive of a felony
under the laws of the United States or any state (or equivalent law of any
jurisdiction outside of the United States), (C) Executive’s willful malfeasance
or willful misconduct in connection with Executive’s financial reporting
obligations for the Company, or (D) Executive’s other misrepresentation, act, or
omission which is materially injurious to the Company’s financial reporting
obligations.

 

Recovery Event:

 

A recovery event occurs when:

 

·                  The Company issues a restatement of financial results, and

 

·                  The independent members of the Board of Directors determine
in good faith that the Fraud or Misconduct of an Executive covered by this
policy was a significant contributing factor to such restatement, and

 

--------------------------------------------------------------------------------


 

·                  During the covered period, (i) some or all of a bonus
previously paid or performance-based share grant that vested prior to such
restatement, in either case, having a value of at least $100,000, would not have
been paid or become vested, as applicable, based upon the restated financial
results, (ii) the Executive exercised one or more share options, sold the
Company’s shares acquired upon such exercises and in the aggregate realized
proceeds of at least $100,000 or (iii) the Executive sold the Company’s shares
attributable to one or more non-performance-based share grants and in the
aggregate realized proceeds of at least $100,000.

 

Determination of Fraud or Misconduct:

 

The determination of whether an Executive’s Fraud or Misconduct was a
significant contributing factor to the Company’s restatement of financial
results shall only be made by the affirmative vote of a majority of all of the
independent members of the Board at an in-person meeting of the independent
members of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive, with or without legal counsel,
is given an opportunity to be heard at such meeting).  Any determination by the
Board pursuant to this policy shall be subject to the Executive’s right to
review by an arbitrator pursuant to procedures set forth in the Seagate
Executive Severance and Change of Control Plan, a copy of which is attached
hereto.

 

Repayment Obligation:

 

Upon receiving from the Company the revised calculations and determination of
the independent members of the Board setting forth the amount of a previously
paid bonus or bonuses that would not have been paid and/or a performance-based
share grant or grants that would not have vested, in all cases based upon the
restated financial results, and/or the proceeds of sales of shares acquired upon
the exercise of share options or following the vesting of any
non-performance-based share grants, the affected Executive will be required to
deliver, within 30 days of such written notification of the amount due, to the
Company an amount in equal to: (i) the bonus payments that would not have been
made during the covered period had the restated financial results been used to
determine such bonus awards; (ii) with respect to a performance-based share
grant that was issued and/or vested during the covered period, an amount in cash
or equivalent value in the Company’s shares (or a combination of the two) equal
to the net proceeds realized by the Executive upon the issuance and, if
applicable, subsequent sale of any shares that would not have been issued or
vested based upon the restated financial results; (iii) with respect to any
share option that was exercised during the covered period, an amount in cash
equal to the net proceeds realized by the Executive upon the sale during the
covered period of some or all of the shares acquired upon the exercise of such
share option; and (iv) with respect to the sale of shares following the vesting
of any non-performance-based share grant, an amount in cash determined by the
independent members of the Board to be attributable to the Executive’s Fraud or
Misconduct.  The Executive shall also immediately comply with any instructions
delivered by the Company with respect to any of the Company’s shares that have
not yet been sold or otherwise disposed of and would not have been issued or
vested based upon the restated financial results.  For this purpose, “net
proceeds” shall be net of any brokerage commissions and amounts paid to the
Company to satisfy the aggregate exercise price and/or tax withholding
obligations paid in respect of the award.  With respect to amounts to be paid in
cash, the form of payment may be a certified cashier check, money transfer, or
other method as approved by the Board of Directors.

 

Other Terms:

 

The Company shall be able to enforce the repayment obligation described in this
policy by all legal means available, including, without limitation, by
withholding such amount from other sums owed to the affected Executive.

 

--------------------------------------------------------------------------------
